i          i        i                                                                   i       i      i




                                      MEMORANDUM OPINION

                                           No. 04-08-00029-CV

                                        In the MATTER OF J.R.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-JUV-01802
                             Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 3, 2008

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea bargain, J.R. pleaded true to the State’s petition alleging he committed the

offense of possession of cocaine, one to four grams. The trial court followed the plea agreement and

placed J.R. on probation for twelve months in his mother’s custody. The State subsequently filed

four motions to modify disposition based on alleged violations of probation. With regard to the first

three motions to modify, the trial court found the various allegations true and extended J.R.’s

probation, but after the second motion ordered probation in the custody of the Chief Juvenile

Probation Officer of Bexar County. J.R. subsequently pled true, without a plea agreement, to the

allegations in the fourth motion to modify disposition, which is the subject of this appeal. The trial
                                                                                     04-08-00029-CV



court revoked J.R.’s probation and committed him to the Texas Youth Commission. J.R. filed a

notice of appeal.

       J.R.’s court-appointed appellate attorney filed a motion to withdraw and a brief in which she

asserts there are no meritorious issues to raise on appeal. Counsel’s brief meets the requirements

of Anders v. California, 386 U.S. 738, (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). See In re D.A.S., 973 S.W.2d
296, 297 (Tex. 1998) (Anders procedures apply to appeals from juvenile delinquency adjudications);

In re A.L.H., 974 S.W.2d 359, 360 (Tex. App.—San Antonio 1998, no pet.) (same). Counsel states

she has provided the juvenile and his guardian copies of the brief and motion to withdraw and

informed them of the juvenile’s right to review the record and file his own brief. See A.L.H., 974
S.W.2d at 360-61; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.–San Antonio, 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.). No pro se brief

has been filed.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by J.R.’s counsel and affirm the trial

court’s judgment. See id.; Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.



                                                      Steven C. Hilbig, Justice




                                                -2-